Mobley, Presiding Justice.
Relief was denied to appellant on his petition for habeas corpus predicated on the charge of the trial court on alibi.
Several recent cases of this court have decided the question made by appellant adversely to his contentions. Some of these are: *315Shoemake v. Whitlock, 226 Ga. 771 (177 SE2d 677); Thornton v. State, 226 Ga. 837 (178 SE2d 193); Smith v. Hightower, 227 Ga. 144 (179 SE2d 242). We decline to grant the request of appellant to overrule these, and similar cases, controlling in the present case.
Argued February 9, 1971
Decided February 15, 1971.
Harold Karp, A. Tate Conyers, for appellant.
Arthur K. Bolton, Attorney General, Harold N. Hill, Jr., Executive Assistant Attorney General, Courtney Wilder Stanton, William R. Childers, Jr., Assistant Attorneys General, for appellee.

Judgment affirmed.


All the Justices concur.